        Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 1 of 56




                            KLAYMAN LAW GROUP
                                A PROFESSIONAL ASSOCIATION
Larry Klayman, Esq.               7050 W. Palmetto Park Road                   Tel: 561-558-5336
                                     Boca Raton, FL, 33433

May 19, 2021

Via ECF

Hon. John P. Cronan
U.S. District Court for the Southern District of New York
500 pearl Street, Room 1320
New York, NY 10007
CronanNYSDChambers@nysd.uscourts.gov.

Re:    Moore, et al. v. Cohen, et al., 1:19-cv-4977-ALC; COUNSEL FOR CHIEF JUSTICE
       ROY MOORE AND KAYLA MOORE’S RESPONSE TO THE COURT’S
       MINUTE ORDER OF MAY 6, 2021

Dear Judge Cronan:

I.     INTRODUCTION

       Larry Klayman, Esq., (“Mr. Klayman”) pro hac vice counsel for Chief Justice Roy

Moore and his wife Kayla Moore, hereby responds to the Court’s minute order of May 6, 2021,

which, in addition to other matters discussed therein, orders, inter alia, that “Plaintiffs’ counsel

shall file a letter by May 19, 2021, showing cause why the Court should not refer him to the

Grievance Committee based on his failure to notify the Court of Disciplinary sanctions imposed

on him in In re Klayman, 228 A. 3d. 713 (D.C. 2020) and In re Klayman, 991 F. 3d 1389 (D.C.

Cir. 2021).

       The Court’s order also sets a date, May 10, 2021, for Plaintiffs to file a reply to their

“motion to recuse or disqualify the undersigned,” meaning the Honorable John P. Cronan, which

as set forth in a sworn affidavit prepared and signed by Plaintiff Chief Justice Roy Moore,

attested to extra-judicial bias and favoritism in favor of Defendants Sacha Noam Baron Cohen,

Showtime, Inc., and CBS Corporation, Dkt. No. 136. Plaintiffs complied with this deadline by


                                                 1
        Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 2 of 56




filing their reply on that date. Dkt. No. 141. The Court’s order also states that it will review the

video deposition of Defendant Sacha Noam Baron Cohen to determine whether it is subject to

being designated as confidential under a protective order entered by the Court over the strong

objection of Plaintiffs, who argued that the protective order was overly broad and subject to bad

faith abuse by Defendants. The Court’s order, however, does not set forth, as requested by

Plaintiffs, that Judge Cronan will review the video deposition of Defendant Cohen to ascertain

what Plaintiffs have alleged were answers to Mr. Klayman’s questions being literally fed to

Cohen, and thus potentially constituting obstruction of justice. Previously, as set forth to this

Court in prior correspondence, Plaintiffs tried to resolve this matter by asking that Defendant

Cohen submit a sworn affidavit if Defendants claim that he was not being fed answers, but

counsel for the Defendants refused.

       Mr. Klayman hereby responds to the show cause order with regard to the disciplinary

proceeding set forth in the Court’s order, and hereby renews his request that it review the video

deposition of Defendant Cohen to ascertain that he likely was being fed answers at this

deposition and thus an evidentiary hearing is now necessary to put him and others under oath to

determine definitively if this occurred, and then to take appropriate remedial action. This

proceeding, if it is ordered, should be before another jurist of the U.S. District Court for the

Southern District of New York, in light of Plaintiffs motion to recuse and/or be disqualified

under 28 U.S.C. § 144 et. seq.

II.    FACTUAL AND LEGAL DISCUSSION

       Rule 1.5 (h) of the Local Civil Rules provides:

       (h) Duty of Attorney to Report Discipline. (1) In all cases in which any federal,
       state or territorial court, agency or tribunal has entered an order disbarring or
       censuring an attorney admitted to the bar of this Court, or suspending the
       attorney from practice, whether or not on consent, the attorney shall deliver a



                                                 2
        Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 3 of 56




       copy of said order to the Clerk of this Court within fourteen days after the entry of
       the order. (2) In all cases in which any member of the bar of this Court has
       resigned from the bar of any federal, state or territorial court, agency or tribunal
       while an investigation into allegations of misconduct against the attorney was
       pending, the attorney shall report such resignation to the Clerk of this Court
       within fourteen days after the submission of the resignation. (3) In all cases in
       which this Court has entered an order disbarring or censuring an Page - 1 8 -
       attorney, or suspending the attorney from practice, whether or not on consent, the
       attorney shall deliver a copy of said order within fourteen days after the entry of
       the order to the clerk of each federal, state or territorial court, agency and tribunal
       in which such attorney has been admitted to practice. (4) Any failure of an
       attorney to comply with the requirements of this Local Civil Rule 1.5(h) shall
       constitute a basis for discipline of said attorney pursuant to Local Civil Rule
       1.5(c). (emphasis added).

       A. Mr. Klayman Is Not a Member of the Bar of this Court

       Plaintiff’s counsel is appearing pro hac vice for this case only, and thus in a limited

capacity, on behalf of Chief Justice Roy Moore and his wife Kayla Moore and is not “admitted to

the bar of this Court.” Thus, the reporting requirement of Rule 1.5 (h) does not apply. However,

Plaintiffs’ counsel believed in good faith that Senior Staff Attorney Lawrence Bloom and the

District of Columbia Disciplinary Counsel had informed the Southern District of New York of

the three-month suspension in any event. This notwithstanding, a well-respected professional

ethics expert, Professor Ronald Rotunda, had testified before the Hearing Committee of the

District of Columbia Board of Responsibility that discipline concerning Mr. Klayman was not

warranted, as Mr. Klayman had committed no ethics violation. See Exhibit 1 – Pro Bono Ethics

Opinion of Professor Rotunda with Curriculum Vitae. Indeed, Mr. Bloom has sent letters to all

jurisdictions where Mr. Klayman is a member of the court and where he has legal proceedings

pending for clients, which put these courts on notice. See Exhibit 2; Letter from Mr. Bloom to

Clerk of the Northern District of Texas filed by the Clerk as Public Correspondence. Thus Mr.

Klayman believed in good faith that the Southern District had been advised of the three-month

suspension, even though under Rule 1.5 (h) he was not formally required to report it as he is not



                                                 3
         Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 4 of 56




member of the bar of this Court, as he is in the U.S. District Court for the Northern District of

Texas. Id.

        B. Mr. Klayman Is a Member in Good Standing of The Florida Bar

        Mr. Klayman has not been suspended by The Florida Bar, where he is also licensed, and

has always since December 7, 1977, nearly 45 years ago, continuously been a member in good

standing. See Exhibit 3 – Certificate of Good Standing. Thus, regardless of the District of

Columbia Board of Professional Responsibilities three-month suspension, which has been

served, Mr. Klayman had and continues to have an independent basis for his entry pro hac vice

in this case.

        C. Defendants and Their Counsel’s Attempts to Have Mr. Klayman Disciplined
           Before this Court Arose After Plaintiffs Chief Justice Roy Moore and his Wife
           Kayla, through Mr. Klayman, Alleged that Defendant Cohen Was Being Fed
           Answers to Questions Mr. Klayman Posed at Deposition.

        Defendants’ counsel knew of the three month suspension by the District of Columbia

Board of Professional Responsibility, particularly since the sanction was published. This matter

is thus being used in retaliation for Plaintiffs’ having raised Defendant Cohen’s likely having

been fed answers at this deposition on January 13, 2021, and Plaintiffs’ objection to the video of

this deposition being improperly placed under seal as confidential in an obvious abuse of process

concerning the protective order. Moreover, this disciplinary action was raised by Defendants’

counsel, Davis Wright, at the very first status conference before the Honorable Andrew Carter in

a tactical attempt, as occurred here, to work prejudice to the Moores and to deprive Plaintiffs of

counsel by not having Judge Carter grant Mr. Klayman’s pro hac vice entry, which he later did.

Mr. Klayman also disclosed it to this Court in his original pro hac vice application. See Exhibit

4; Transcript (highlighted) of Status Conference Before Judge Carter. Moreover, the tactical

“attack” on Mr. Klayman by Defendants’ counsel to prejudice his clients at the initial status



                                                4
         Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 5 of 56




conference before Judge Carter was later, as they had wanted, reported in the leftist pro-Cohen

media shortly after the status conference, so this matter has been known and publically available

throughout.

III.    CONCLUSION

        In sum, Mr. Klayman was not required under Rule 1.59 (h) to report the sanction to the

Southern District as he is not “admitted to the bar of this Court,” and he had and continues to

have an independent basis for his appearance pro hac vice as a member of The Florida Bar and in

good faith believed that Mr. Bloom of the District of Columbia Bar Disciplinary Counsel Office

had notified the Southern District of the three month suspension in any event, as he had with all

other jurisdictions where Mr. Klayman has client matters pending. Moreover, the disciplinary

proceeding was mentioned by counsel by Defendants to Judge Carter at the initial status

conference and confirmed by Mr. Klayman, as well as disclosed in his pro hac vice application

to this Court.

       Finally, Mr. Klayman respectfully renews his request for this Court to review the video

deposition of Defendant Cohen to confirm that he was likely being fed answers, and to refer this

matter to another judge, presumably Judge Carter, who Plaintiffs have respectfully requested be

reassigned to this case, to set an evidentiary hearing where testimony can be taken under oath

concerning this potential obstruction of justice contrary to the administration of justice.

                                                              Respectfully,


                                                              /s/ Larry Klayman
                                                              Larry Klayman, Esq.
                                                              Counsel for Plaintiffs

cc:     Elizabeth McNamara, Esq.: lizmcnamara@dwt.com (via ECF)
        Rachel Strom, Esq.: RachelStrom@dwt.com (via ECF)
        Eric Feder, Esq.: EricFeder@dwt.com (via ECF)



                                                  5
Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 6 of 56




Melissa Isaak, Esq.




                               6
Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 7 of 56




            EXHIBIT 1
  CaseCase  1:19-cv-04977-JPC Document
       2:16-cr-00046-GMN-PAL  Document146
                                       229-1Filed 05/19/21
                                               Filed 04/07/16Page 8 of
                                                               Page  7656
                                                                        of 129




                                                                    http://www1.chapman.edu/~rrotunda/

                                       2 June 2014


Board on Professional Responsibility
430 E Street, NW
Suite 138
Washington, DC 20001


       RE: In the matter of Larry Klayman, Esq. (Bar Docket No. 2008-D048)

       My name is Ronald D. Rotunda. I am the Doy & Dee Henley Chair and Distinguished
Professor of Jurisprudence at Chapman University, The Dale E. Fowler School of Law, located
in Orange, California, where I teach Professional Responsibility and Constitutional Law. I am a
magna cum laude graduate of Harvard Law School, where I served as a member of the Harvard
Law Review. I later clerked for Judge Walter R. Mansfield of the United States Court of
Appeals for the Second Circuit.

       During the course of my legal career, I have practiced law in Washington, D.C., and
served as assistant majority counsel for the Senate Watergate Committee. I am the co-author of
Problems and Materials on Professional Responsibility (Foundation Press, Westbury, N.Y., 12th
ed. 2014), the most widely used legal ethics course book in the United States. It has been the
most widely used since I coauthored the first edition in 1976. In addition, I have authored or
coauthored several other books on legal ethics, including Rotunda & Dzienkowski, Legal Ethics:
The Lawyer’s Deskbook on Professional Responsibility (ABA/Thompson, 11th ed. 2013).

        In addition to these books, I have written numerous articles on legal ethics, as well as
several books and articles on Constitutional Law, as indicated in the attached resume. State and
federal courts at every level have cited my treatises and articles over 1000 times. From 1980 to
1987, I was a member of the Multistate Professional Examination Committee of the National
Conference of Bar Examiners.

        I have reviewed the facts of the above referenced bar complaint against Larry Klayman.
It is my expert opinion that in the present situation Mr. Klayman has not committed any offense
that merits discipline. In fact, he, to the best of his ability, simply pursued an obligation that he
knew that he owed to Sandra Cobas, Peter Paul, and Louise Benson.




                                                 1
  CaseCase  1:19-cv-04977-JPC Document
       2:16-cr-00046-GMN-PAL  Document146
                                       229-1Filed 05/19/21
                                               Filed 04/07/16Page 9 of
                                                               Page  7756
                                                                        of 129



        Mr. Klayman, whose organization, Judicial Watch, was once engaged as attorneys for
Paul (it never was engaged for Benson or Cobas), reasonably believed he had an ethical
obligation to represent them, and chose to uphold his duty to these clients. District of Columbia
Rule of Professional Conduct 1.3 states that, “(a) A lawyer shall represent a client zealously and
diligently within the bounds of the law.” Further, Rule 1.3(a) (comment 1) provides guidance on
this issue and the duties of an attorney. “This duty requires the lawyer to pursue a matter on
behalf of a client despite opposition, obstruction, or personal inconvenience to the lawyer, and to
take whatever lawful and ethical measures are required to vindicate a client’s cause or
endeavor.”

        Recall Maples v. Thomas, 132 S.Ct. 912 (2012). In that case, two lawyers working in the
firm of Sullivan & Cromwell entered an appearance for a client. These two associates worked
pro bono and sought state habeas corpus for a defendant sentenced to death. A local Alabama
lawyer moved their admission pro hac vice. Later, the two associates left the firm and their “new
employment disabled them from representing” the defendant (one became a prosecutor and one
moved abroad). Neither associate sought the trial court’s leave to withdraw (which Alabama law
required), nor found anyone else to assume the representation. Moreover, no other Sullivan &
Cromwell lawyer entered an appearance, moved to substitute counsel, or otherwise notified the
court of a need to change the defendant’s representation. When Mr. Klayman left Judicial
Watch, no other lawyer for Judicial Watch stepped up to the plate, because in fact Judicial Watch
had taken actions adverse and harmful to Paul, Benson and Cobas. No lawyer stepped up to the
plate in Maples v. Thomas.

        The issue before the U.S. Supreme Court was whether the defendant showed sufficient
“cause” to excuse his procedural default. Justice Ginsburg, for the Court, acknowledged that the
usual rule is that even a negligent lawyer-agent binds the defendant. Here, however, the lawyers
“abandoned” the client without notice and took actions which in fact harmed them thus severing
the lawyer-client relationship and ending the agency relationship. This made the failure to appeal
an “extraordinary circumstance” beyond the client’s control and excused the procedural default.
In the view of Mr. Klayman, he could not abandon the clients.

        In applying these principles, it is reasonable and understandable that Mr. Klayman
believed that had an ethical obligation, in accordance with perhaps the most important principle
of this profession, to zealously and diligently represent his clients. More importantly, comment 7
observes that “[n]eglect of client matters is a serious violation of the obligation of diligence.”
Note that there is no credible claim that he used any confidence of Judicial Watch against
Judicial Watch.

        One should also consider Mr. Klayman's actions in light of the doctrine of necessity. We
know that judges can decide cases even if they are otherwise disqualified if there is no other
judge available to decide the case. For example, the Court of Claims applied the “rule of
necessity” and held that, under that rule, its judges could hear the case involving their own
salaries. Otherwise, no judge would be available to decide some important legal questions. The
court then turned to the judges’ substantive claim and denied it. Atkins v. United States, 556 F.2d
1028 (Ct.Cl.1977) (per curiam), cert. denied, 434 U.S. 1009 (1978). See also, United States v.
Will, 449 U.S. 200 (1980). The Will Court explained: “The Rule of Necessity had its genesis at



                                                2
   CaseCase 1:19-cv-04977-JPC Document
        2:16-cr-00046-GMN-PAL  Document146  Filed
                                        229-1      05/19/21
                                                Filed        Page
                                                      04/07/16    10 of
                                                               Page  7856
                                                                        of 129



least five-and-a-half centuries ago. Its earliest recorded invocation was in 1430, when it was held
that the Chancellor of Oxford could act as judge of a case in which he was a party when there
was no provision for appointment of another judge.”

        Faced with the dilemma of either representing Cobra, Paul, and Benson, or allowing them
to lose their legal rights, Mr. Klayman sided with the rights of the clients, in accordance with
Rule 1.3, and thus, justifiably, chose to represent them. Judicial Watch attempted, and succeeded,
at disqualifying Mr. Klayman from the lawsuits because it knew no one else would be able to
represent Cobas, Paul, and Benson, and that Judicial Watch would escape liability for the wrongs
that they had caused. The trial judge did disqualify Mr. Klayman in representing Paul in a new
case after Paul’s previous lawyers withdrew representation because he could not pay them, but
note that the trial judge did not refer this case to the disciplinary authorities for further discipline.
It appears reasonable to believe that the trial judge imposed all the discipline (in the form of a
disqualification) that he believed should be imposed. The situation involving these particular
clients provided a unique set of circumstances, one that the D.C. Rules of Professional Conduct
do not expressly take into account. Given this unprecedented situation, Mr. Klayman, out of
necessity, attempted to correct the wrongs caused by Judicial Watch, so that he would not violate
D.C. RPC Rule 1.3. Further establishing Mr. Klayman’s ethical intentions is the fact that he
represented these aggrieved individuals pro bono and paid court and other costs out of his own
pocket simply to protect the rights of Cobas, Paul, and Benson.

        There has been an unusual delay in instituting these proceedings against Mr. Klayman. If
this were civil litigation, Bar Counsel’s Petition would obviously not pass muster under the
District of Columbia statute of limitations. The general statute of limitations for most civil causes
of actions in the District of Columbia is three (3) years. D.C. Code § 12-301 et seq. “The
purpose of statutes of limitation is ‘to bring repose and to bar efforts to enforce stale claims as to
which evidence might be lost or destroyed.’” Medhin v. Hailu, 26 A.3d 307, 313 n.7 (D.C. 2011)
citing Hobson v. District of Columbia, 686 A.2d 194, 198 (D.C. 1996). “By precluding stale
claims, statutes of limitations not only protect against ‘major evidentiary problems which can
seriously undermine the courts’ ability to determine the facts,’ but also protect[] a potential
defendant’s ‘interest in security . . . and in planning for the future without the uncertainty
inherent in potential liability,’ and ‘increase the likelihood that courts will resolve factual issues
fairly and accurately.’” Id. Granted, the D.C. Rules of Professional Conduct do not expressly
create a statute of limitations, the indisputable fact remains however that these proceedings — if
they should have been brought at all — should have been brought years ago.

        That brings up the problem of laches. The doctrine of laches bars untimely claims not
otherwise barred by the statute of limitations. As held by the District of Columbia Court of
Appeals, laches is the principle that “equity will not aid a plaintiff whose unexcused delay, if the
suit were allowed, would be prejudicial to the defendant. It was developed to promote diligence
and accordingly to prevent the enforcement of stale claims.” Beins v. District of Columbia Bd. of
Zoning Adjustment, 572 A.2d 122, 126 (D.C. 1990). Laches applies to bar a claim when a
plaintiff has unreasonably delayed in asserting a claim and there was undue prejudice to the
defendant as a result of the delay. Jeanblanc v. Oliver Carr Co., 1995 U.S. App. LEXIS 19995,
*9 (D.C. Cir. June 21, 1995). Among the inequities that the doctrine of laches protects against is
the loss of or difficulty in resurrecting pertinent evidence. Id.



                                                   3
  CaseCase 1:19-cv-04977-JPC Document
       2:16-cr-00046-GMN-PAL  Document146  Filed
                                       229-1      05/19/21
                                               Filed        Page
                                                     04/07/16    11 of
                                                              Page  7956
                                                                       of 129



         Note that Mr. Klayman left Judicial Watch on September 19, 2003. He filed his
appearance on behalf of Ms. Cobas on August 7, 2006 — long after he left Judicial Watch. There
is no claim that he violated any confidences of Judicial Watch or that he earlier represented
Judicial Watch against Ms. Cobas. This Bar Complaint was filed on May 1, 2014. The delay in
filing the complaint was nearly 8 years.

        The conduct alleged by Bar Counsel occurred between seven and eight years ago. Given
the substantial delay in bringing the present Petition before the Board, Mr. Klayman’s ability to
defend this case has been detrimentally prejudiced, particularly as recollection and memory fade
over the course of approximately seven to eight years and witnesses and the individuals involved
may be unavailable in support of Mr. Klayman’s defense. In Paul’s case, for instance, he is in
federal prison in Texas. Ms. Cobas has health problems and Ms. Benson is now an 83-year-old
woman. The Bar should not use this unique factual situation to discipline Mr. Klayman given
the equitable doctrine of laches. Such discipline, if the courts uphold it, can ruin his career.

       This Petition also raises issues regarding the application of Mr. Klayman's Fifth
Amendment due process rights. Lawyers in attorney discipline cases are entitled to procedural
due process. In Ruffalo, the respondent appealed his disbarment after records of his employments
were brought up into his disciplinary proceedings at a late stage in the proceedings without
giving him the opportunity to respond. In reversing, the U.S. Supreme Court held that the
attorney’s lack of notice that his full employment record would be used in the proceedings
caused a violation of procedural due process that “would never pass muster in any normal civil
or criminal litigation.” In the Matter of John Ruffalo, Jr., 390 U.S. 544, 550 (1968).

        In Kelson, the Supreme Court of California similarly held that it was a violation of
procedural due process for the State Bar of California to amend its charges on the basis of Mr.
Kelson’s testimony without having given Mr. Kelson notice of the charge and an opportunity to
respond. Kelson v. State Bar, 17 Cal. 3d. 1, 6 (Cal. 1976). Kelson is directly on point. Judicial
Watch submitted boxes full of voluminous documents to the Bar Counsel’s office in secret, none
of which were ever served to Mr. Klayman until the Petition was filed and then served. It
appears that Judicial Watch and Mr. Klayman have had a parting of the ways that has not been
amicable. One can understand why, even after all these years, a former employer who is very
upset might wish to use the discipline process to punish a former employee, but that does not
mean that the discipline authorities should aid and abet (even unintentionally) what appears to be
a vendetta by one private group against its former lawyer. Discipline, after all, exists to protect
future clients and the public; it does not exist for one party to wreak punishment against another.

        Further, these alleged ethical violations have already been dealt with by the Honorable
Royce C. Lamberth in his Memorandum Opinion and Order in Paul v. Judicial Watch, et al., No.
1:07-CV-00279 (D.D.C. filed Feb. 5, 2007). In his Memorandum Opinion, Judge Lamberth
specifically addressed the issue of D.C. Bar Rule 1.9 in regard to disqualifying Mr. Klayman
from continuing to represent Paul in the lawsuit. Judge Lamberth, in his ruling, found that “A
survey of relevant case law in this and other circuits reveals some ambiguity with respect to the
standard for disqualification in the face of a violation of Rule 1.9 (or its equivalent).” Id. at 6.
Indeed, given the circumstances, and the harm that would be caused to Paul, it was ambiguous
whether Rule 1.9 required Mr. Klayman's disqualification. Judge Lamberth took “note of Paul’s



                                                 4
  CaseCase 1:19-cv-04977-JPC Document
       2:16-cr-00046-GMN-PAL  Document146  Filed
                                       229-1      05/19/21
                                               Filed        Page
                                                     04/07/16    12 of
                                                              Page  8056
                                                                       of 129



argument that he will suffer prejudice if Mr. Klayman is disqualified.” Id. at 14. Judge Lamberth
emphasized that “[t]he essence of the hardship that Paul asserts will result from disqualification
of Mr. Klayman is an inability to obtain alternate counsel for lack of financial resources” and
ultimately apologetically found that “[t]he Court is not unsympathetic to this concern.” Id at 14.

       Immediately following Judge Lamberth’s order, Mr. Klayman ceased all legal
representation of Mr. Paul. No harm was caused by the limited and short-term representation that
Mr. Klayman had provided. In fact, the harm was only done when Judicial Watch ceased
representation of Paul, who as a result has been convicted of the alleged crimes and has since
been incarcerated. Judge Lamberth did not sanction Mr. Klayman, or even report his actions to
the Bar Counsel or the Board. Judge Lamberth recognized that the D.C. RPC was not clear when
disqualification was necessary under Rule 1.9 and thus took no further action.

        Given the delay in instituting these proceedings, it appears that Judicial Watch has
targeted Mr. Klayman for selective prosecution. Seldom in the history of the District of
Columbia Bar has someone been the subject of such an investigation for such a technical
violation. To prevail on a defense of selective prosecution, one must simply prove that he was
singled out for prosecution among others similarly situated and that the decision to prosecute was
improperly motivated. See, e.g. United States v. Mangieri, 694 F.2d 1270, 1273 (D.C. Cir. 1982).
Here, Mr. Klayman is being investigated, and even charged, with an alleged ethical violation that
otherwise would have been resolved as a result of Judge’s Lamberth's decision to disqualify Mr.
Klayman from the case.

        For the foregoing reasons, it is my expert opinion that this bar complaint should not be
pursued. Mr. Klayman, faced with what Judge Lamberth concluded was an “ambiguous” rule,
understood that Mr. Klayman did not take on a case for personal profit but simply to protect the
rights of those who could otherwise not pursue justice in the court system. Further justifying
dismissal of this bar complaint is the unreasonably delay by the Office of Bar Counsel in
bringing these allegations against Mr. Klayman. Mr. Klayman's defense of these alleged ethical
violations has been severely prejudiced by the length of time that has passed since the events
leading up to the bar complaint took place.

        In sum, Mr. Klayman should not be disciplined. He did what he believed he had an
ethical obligation to do by protecting his clients, at his expense.



                                     Sincerely,



                                     Ronald D. Rotunda
                                     Doy & Dee Henley Chair and Distinguished Professor of
                                     Jurisprudence




                                                  5
       Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 13 of 56

                                        - 26 -                          Ronald D. Rotunda


Returning Art to the People: No Subsidies and No Strings, 17 LEGAL TIMES (OF WASHINGTON,
       D.C.) 43 (Mar. 6, 1995).

Term Limits and Lessons from Our Past, HEARTLAND POLICY STUDY, No. 66 (HEARTLAND
      INSTITUTE, June 28, 1995).

Cases Refine Definition of Federal Powers, 17 NATIONAL LAW JOURNAL C9, C12 (July 31,
      1995).

Computerized Highways and the Search for Privacy in the Case Law: A Comment, 11 SANTA
     CLARA COMPUTER AND HIGH TECHNOLOGY LAW JOURNAL 119 (1995) (part of a
     Conference and Symposium on Intelligent Vehicle Highway Systems).

Fixing the War Powers Act, THE HERITAGE LECTURES, No. 529 (The Heritage Foundation,
       1995).

What Next? Outlawing Lawyer Jokes?, WALL STREET JOURNAL, Aug. 8, 1995, at A12, col. 3-5
      (Midwest ed.).

Innovations Disguised as Traditions: An Historical Review of the Supreme Court Nominations
       Process, 1995 UNIVERSITY OF ILLINOIS LAW REVIEW 123 (1995).

Flat Taxes: A Progressive Way to Go, 17 LEGAL TIMES (OF WASHINGTON, D.C.) 20 (Nov. 27,
       1995).

Embattled Clintons Should Note Watergate Lessons, NEWSDAY, Feb. 28, 1996, A32.

Rotunda on Travel: A Wet Toast to Limp Bacon, Loose Clothing, 36 ILLINOIS STATE BAR NEWS 4
      (No. 16, Mar 1, 1996).

The Aftermath of Thornton, 13 CONSTITUTIONAL COMMENTARY 201 (1996).

A Czech Window on Ethics, 18 NATIONAL LAW JOURNAL, at A15 (July 22, 1996).

Legal Ethics, the Czech Republic, and the Rule of Law, 7 THE PROFESSIONAL LAWYER 1 (A.B.A.,
       No. 8, 1996).

Sister Act: Conflicts of Interest with Sister Corporations, in, LEGAL ETHICS: THE CORE ISSUES
        (1996) (Hofstra University School of Law Conference on Legal Ethics), 1 JOURNAL OF
        THE INSTITUTE FOR THE STUDY OF LEGAL ETHICS 215 (1996).

The Warren Court and Freedom of the Press, in THE WARREN COURT: A 25 YEAR
     RETROSPECTIVE 85 (Bernard Schwartz, ed. Oxford University Press 1996).

Judgeships Trapped in a Political Snare?, WASHINGTON TIMES, Oct. 29, 1996, at A15, col. 1-6.
       Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 14 of 56

                                         - 27 -                           Ronald D. Rotunda


Nová pravidla profesního jednání advokátu v Ceské republice (v komparaci s kodexy USA a EU)
      [The New Rules of Professional Conduct for Advocates in the Czech Republic], 5 EMP:
      EVROPSKÉ A MEZINÁRODNÍ PRÁVO 58 (Císlo 3-4, 1996) (published in Czech and
      English).

Dealing with the Media: Ethical, Constitutional, and Practical Parameters, 84 ILLINOIS BAR
       JOURNAL 614 (December 1996).

An Essay on Term Limits and a Call for a Constitutional Convention, 80 MARQUETTE
      UNIVERSITY LAW REVIEW 227 (1996) (with Stephen J. Safranek).

Heiple’s Burdens, CHICAGO TRIBUNE, January 29, 1997, at § 1, p. 11, col. 4 [reprinted in,
       BELLEVILLE NEWS-DEMOCRAT, February 2, 1997, at § A, p. 4A, col. 4-6].

When Duty Calls, Courts Can Be Flexible, WASHINGTON POST, January 29, 1997, at p. A21, col.
      2-3.

Professionalism, Legal Advertising, and Free Speech In the Wake of Florida Bar v. Went For It,
       Inc., 49 ARKANSAS LAW REVIEW 703 (1997) (Symposium), reprinted in, 12 LAWYERS’
       LIABILITY REVIEW 2 (No. 10, Oct. 1998) (part I), 12 LAWYERS’ LIABILITY REVIEW 2 (No.
       11, Nov. 1998) (part II), 12 LAWYERS’ LIABILITY REVIEW 2 (No. 12, Oct. 1998) (part III).

Conflict Problems When Representing Members of Corporate Families, 72 NOTRE DAME LAW
       REVIEW 655 (1997).

Judges as Ambulance Chasers, 8 THE PROFESSIONAL LAWYER 14 (A.B.A., No. 8, 1997).

West Virginia Provides Model for Legal Discipline Across State Lines, 7 LEGAL OPINION LETTER
       1 (Washington Legal Foundation, No. 15, May 16, 1997).

The Influence of the American Law Institute’s Proposed Restatement of the Law Governing
       Lawyers, 1 PROFESSIONAL RESPONSIBILITY, LEGAL ETHICS, AND LEGAL EDUCATION
       NEWS 1, 4 (Federalist Society, No. 2, 1997).

Handed a Lesser Veto, 20 LEGAL TIMES (OF WASHINGTON, D.C.) 27, 28 (May 26, 1997).

Lips Unlocked: Attorney-Client Privilege and the Government Lawyer, 20 LEGAL TIMES (OF
      WASHINGTON, D.C.) 21-22, 28 (June 30, 1997).

The War Powers Act in Perspective, 2 MICHIGAN LAW & POLICY REVIEW 1 (1997).

The True Significance of Clinton vs. Jones, CHICAGO TRIBUNE, July 8, 1997, at 12, col. 1-6.

Can a President Be Imprisoned?, 20 LEGAL TIMES (OF WASHINGTON, D.C.) 22-23, 28 (July 21,
      1997).
       Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 15 of 56

                                         - 28 -                            Ronald D. Rotunda


The Americans with Disabilities Act, Bar Examinations, and the Constitution: A Balancing Act,
      66 THE BAR EXAMINER 6 (No. 3, August, 1997).

Permanent Disbarment: A Market Oriented Proposal, 9 THE PROFESSIONAL LAWYER 2 (ABA,
      No. 9, Nov. 1997) (with Mary Devlin).

White House Counsel and the Attorney Client Privilege, 1 PROFESSIONAL RESPONSIBILITY,
      LEGAL ETHICS, AND LEGAL EDUCATION NEWS 1 (Federalist Society, No. 3, 1997).

When Witnesses Are Told What to Say, WASHINGTON POST, January 13, 1998, at A15, col. 2-4
     (with Lester Brickman).

Eastern European Diary: Constitution-Building in the Former Soviet Union, 1 THE GREEN BAG,
       2d SERIES 163 (Winter 1998).

The Chemical Weapons Convention: Political and Constitutional Issues, 15 CONSTITUTIONAL
      COMMENTARY 131 (1998).

Reporting Sensational Trials: Free Press, a Responsible Press, and Cameras in the Courts, 3
       COMMUNICATIONS LAW AND POLICY 295 (No. 2, Spring, 1998).

Gauging the Impact of the Proposed Restatement of the Law Governing Lawyers, 9 THE
      PROFESSIONAL LAWYER 2 (ABA, No.2, 1998).

Is the Flat Tax Dead?, CHICAGO TRIBUNE, April 15, 1998, at § 1, p. 17, col. 1-3.

Epilogue, in PRIME TIME LAW: FICTIONAL TV LAWYERS AND THEIR IMPACT ON AMERICA —
       FROM PERRY MASON AND L.A. LAW TO LAW & ORDER AND ALLY MCBEAL 265 (Robert M.
       Jarvis & Paul R. Joseph, eds., Carolina Academic Press, 1998).

New Respectability, New Freedom, 144 CHICAGO DAILY LAW BULLETIN 25, 35 (April 25, 1998).

Resurrecting Federalism Under the New Tenth and Fourteenth Amendments, 29 TEXAS TECH
       LAW REVIEW 953 (1998).

Competitive Bidding Would End ‘Pay-to-Play,’ 20 NATIONAL LAW JOURNAL A23 (June 29,
      1998).

Remarks on School Choice, in Marshall J. Breger & David M. Gordis, eds., VOUCHERS FOR
      SCHOOL CHOICE: CHALLENGE OR OPPORTUNITY? — AN AMERICAN JEWISH REAPPRAISAL
      82 (Wilstein Institute of Jewish Policy Studies, 1998).

The Power of Congress Under Section 5 of the Fourteenth Amendment after City of Boerne v.
      Flores, 32 INDIANA LAW REVIEW 163 (1998).
       Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 16 of 56

                                        - 29 -                           Ronald D. Rotunda


Innovative Legal Billing, Alternatives to Billable Hours, and Ethical Hurdles, published in,
       LEGAL ETHICS: ACCESS TO JUSTICE (1998) (Hofstra University School of Law
       Conference on Legal Ethics), 2 JOURNAL OF THE INSTITUTE FOR THE STUDY OF LEGAL
       ETHICS 1701 (1999).

The Legal Profession and the Public Image of Lawyers, 23 THE JOURNAL            OF THE   LEGAL
      PROFESSION 51 (1999).

Moving from Billable Hours to Fixed Fees: Task-Based Billing and Legal Ethics, 47 UNIVERSITY
      OF KANSAS LAW REVIEW 819 (1999).

Multidisciplinary Practice: An Idea Whose Time Has Come, 3 PROFESSIONAL RESPONSIBILITY,
       LEGAL ETHICS, AND LEGAL EDUCATION NEWS 1 (Federalist Society, No. 2, 1999).

Subsidized Speech for the Rich, CHICAGO TRIBUNE, Dec. 12, 1999, at § 1, p.23.

Presidential Pardon for Elian?, WASHINGTON TIMES, Dec. 28, 1999, at A17.

Independent Counsel and the Charges of Leaking: A Brief Case Study, 68 FORDHAM LAW
       REVIEW 869 (1999).

Let Nothing You Display: Making Room for Religion in Public Forums, LEGAL TIMES (OF
      WASHINGTON, D.C.), Jan. 3, 2000, at pp. 43, 45.

Another Clinton Victim: The Integrity of the Federal Courts, WALL STREET JOURNAL, March 20,
      2000, at p. A35, reprinted in, volume 6, WHITEWATER: IMPEACHMENT AFTERMATH,
      ELECTION 2000 (Dow Jones & Co., 2001), at 145.

Teaching Legal Ethics a Quarter of a Century After Watergate, 51 HASTINGS LAW JOURNAL 661
       (2000).

The Long Gavel: In Class Actions, State Judges Are Trumping Other Jurisdictions’ Laws, LEGAL
      TIMES (of Washington, D.C.), May 15, 2000, at 67, 69.

Making Work for Lawyers, THE SCRIPPS HOWARD NEWS SERVICE (distributed to over 400
      subscriber newspapers), Friday, July 7, 2000.

Rated V for Violence, LEGAL TIMES (of Washington, D.C.), August 14, 2000, at p. 68.

The FTC Report on Hollywood Entertainment, 1 FREE SPEECH & ELECTION LAW GROUP NEWS
      (Federalist        Society,       Sept.        15,     2000),        http://www.fed-
      soc.org/Publications/practicegroupnewsletters/PG%20Links/rotunda.htm

Constitutional Problems with Enforcing the Biological Weapons Convention, CATO FOREIGN
       POLICY BRIEFING (No. 61, September 28, 2000), http://www.cato.org/pubs/fpbriefs/fpb-
       061es.html .
       Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 17 of 56

                                       - 30 -                          Ronald D. Rotunda


The Bar and the Legal Academy, in THE RULE OF LAW IN THE WAKE OF CLINTON 207-29 (Roger
      Pilon, ed. Cato Institute 2000).

Should States Sue the Entertainment Industry as They Did Big Tobacco?, 16 INSIGHT ON THE
       NEWS 41, 43 (Oct. 30, 2000) (debate with Charlie Condon, the Attorney General of South
       Carolina).

The Benefits of School Vouchers, NATIONAL LAW JOURNAL, Oct. 23, 2000, at A17.

How the Electoral College Works, and Why It Works Well, KNIGHT-RIDDER NEWSPAPER CHAIN
      (distributed to over 400 subscriber newspapers), Friday, Nov. 15, 2000; e.g., Electoral
      College Works Well, THE PRESS OF ATLANTIC CITY, Nov. 15, 2000, at p. A13, 2000
      (Westlaw) WLNR 7545816.

The Equal-Protection Clause: A Field Day for Misleading Statistics, in NATIONAL REVIEW ON
      LINE, Nov. 15, 2000, http://www.nationalreview.com/comment/comment111500f.shtml .

Simply Unconstitutional: How Hand Counting Violates Due Process, in NATIONAL REVIEW ON
       LINE, Nov. 16, 2000, http://www.nationalreview.com/comment/comment111600f.shtml

Let Legislature Decide, USA TODAY, November 21, 2000, at 16A.

What it Takes to Win: Using the Psychic Hotline to Decide Contested Races, CHICAGO TRIBUNE,
       November 26, 2000, at § 1, p. 19.

Don’t Blame Movies, WASHINGTON POST, Dec. 1, 2000, at A35.

From the Supremes to Seminole, in NATIONAL REVIEW ON LINE, Dec. 5, 2000,
     http://www.nationalreview.com/comment/comment120500a.shtml

Changing the Election Law, Again, in NATIONAL REVIEW ON LINE, Dec. 9, 2000,
      http://www.nationalreview.com/comment/comment120800c.shtml

Rubbish about Recusal, WALL STREET JOURNAL, December 13, 2000, at A26.

The Partisanship Myth, THE CHRISTIAN SCIENCE MONITOR, December 15, 2000, at 11.

Court Correctly Overrules Granholm, DETROIT NEWS, Jan. 30, 2001, at p. 11A.

A Few Modest Proposals to Reform the Law Governing Federal Judicial Salaries, 12 THE
     PROFESSIONAL LAWYER 1 (A.B.A., Fall 2000).

The New States’ Rights, the New Federalism, the New Commerce Clause, and the Proposed New
      Abdication, 25 OKLAHOMA CITY UNIVERSITY LAW REVIEW 869 (2000).
       Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 18 of 56

                                       - 31 -                          Ronald D. Rotunda


Judicial Comments on Pending Cases: The Ethical Restrictions and the Sanctions – A Case
       Study of the Microsoft Litigation, 2001 UNIVERSITY OF ILLINOIS LAW REVIEW 611
       (2001).

Lawyer Advertising and the Philosophical Origins of the Commercial Speech Doctrine, 36
      UNIVERSITY OF RICHMOND LAW REVIEW 91 (2002) (Allen Chair Symposium of 2001).

No POWs: Unlawful Combatants, American Law, and the Geneva Convention, NATIONAL
     REVIEW ONLINE, Jan. 29, 2002, http://www.nationalreview.com/comment/comment-
     rotunda012902.shtml .

The Role of Ideology in Confirming Federal Court Judges, 15 GEORGETOWN JOURNAL OF LEGAL
      ETHICS 127 (2001).

The Commerce Clause, the Political Question Doctrine, and Morrison, 18 CONSTITUTIONAL
      COMMENTARY 319 (2001).

ABA-Recommended Nominees Deserve Hearings, CHICAGO SUN-TIMES, May 5, 2002, at 37.

Monitoring the Conversations of Prisoners, 13 THE PROFESSIONAL LAWYER 1 (ABA, No. 3,
      2002).

City’s O’Hare Strategy Flouts Constitution, CHICAGO DAILY LAW BULLETIN, June 14, 2002, at p.
       5.

Federalizing the Windy City, NATIONAL REVIEW ONLINE, June                       18,   2002,
      http://www.nationalreview.com/comment/comment-rotunda061802.asp

The Eleventh Amendment, Garrett, and Protection for Civil Rights, 53 ALABAMA LAW REVIEW
       1183 (2002).

Statement before the Senate Committee Hearings on the Judicial Nomination Process, 50 DRAKE
       LAW REVIEW 523 (2002).

Judicial Campaigns in the Shadow of Republican Party v. White, 14 THE PROFESSIONAL
       LAWYER 2 (ABA, No. 1, 2002).

Judicial Elections, Campaign Financing, and Free Speech, 2 ELECTION LAW JOURNAL 79 (No.1,
       2003).

The Implications of the New Commerce Clause Jurisprudence: An Evolutionary or
     Revolutionary Court?, 55 ARKANSAS LAW REVIEW 795 (2003).

Pravo na svobody slova v voennoe vremiz v knostitutsii SShA: istoki i evoliutsiia, PRAVO I
      ZAKONODATEL’STVO, 2003, No. 2, c. 63-65; The Right of Freedom of Speech in Wartime
       Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 19 of 56

                                        - 32 -                           Ronald D. Rotunda


       in the Constitution of the USA: Sources And Evolution, LAW     AND   LEGISLATION, 2003,
       No. 2, pp. 63-65.

Before Changing the Law, Look at SBC’s Record and Credibility, CHAMPAIGN NEWS-GAZETTE,
       April 13, 2003, at B1, B4.

Yet Another Article on Bush v. Gore, 64 OHIO STATE LAW JOURNAL 283 (2003).

SBC’s Secessionist Gambit Deserved to Fail, CHICAGO TRIBUNE, June 15, 2003, at p. C9.

A Preliminary Empirical Inquiry into the Connection between Judicial Decision Making and
       Campaign Contributions to Judicial Candidates, 14 THE PROFESSIONAL LAWYER 16
       (ABA, No. 2, 2003).

Senate Rules to Keep Filibusters, CHICAGO SUN-TIMES, July 4, 2003, at p. 29.

The Perceived Connection between Judicial Decision Making and Judicial Campaign
     Contributions: Some Preliminary Data, THE REPUBLICAN LAWYER (July, 2003),
     http://www.rnla.org/rotunda.doc

Book Review: Democracy by Decree, 23 CATO JOURNAL: AN INTERDISCIPLINARY JOURNAL              OF
      PUBLIC POLICY ANALYSIS 155 (No. 1, Spring-Summer 2003).

Appearances Can Be Deceiving: Should the Law Worry About Campaign Money Looking Dirty
      When the Facts Show That the System’s Clean?, THE LEGAL TIMES, Sept. 15, 2003, at p.
      84.

Found Money: IOLTA, Brown v. Legal Foundation of Washington, and the Taking of Property
      without the Payment of Compensation, 2002-2003 CATO SUPREME COURT REVIEW 245
      (2003).

SBC Tries Time-Worn Corporate Power Grab, CHICAGO SUN-TIMES, Nov. 22, 2003, p. 16.

Media Accountability in Light of the First Amendment, 21 SOCIAL PHILOSOPHY & POLICY 269
      (Cambridge University Press, No. 2, 2004), reprinted in, ELLEN FRANKEL PAUL, FRED D.
      MILLER JR., & JEFFREY PAUL, eds., FREEDOM OF SPEECH (Cambridge U. Press 2004).

Duck Hunting Benchmarks, THE WASHINGTON TIMES, March 28, 2004, at B4.

Election-Year Hunting: Should Scalia Recuse Himself from Cheney-Related Cases?, NATIONAL
       REVIEW ONLINE, March 30, 2004,
       http://nationalreview.com/comment/rotunda200403300900.asp

To Hasten Iraq Democracy, Put Wells in People’s Hands, ATLANTA JOURNAL-CONSTITUTION,
      May 14, 2004, at A19.
       Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 20 of 56

                                       - 33 -                           Ronald D. Rotunda


Judicial Impartiality and Judicial Campaign Contributions: Evaluating the Data, 5 ENGAGE:
       THE JOURNAL OF THE FEDERALIST SOCIETY’S PRACTICE GROUPS 122 (Issue 1, April
       2004).

Due Process and the Role of Legal Counsel in the War on Terror, 5 ENGAGE: THE JOURNAL OF
      THE FEDERALIST SOCIETY’S PRACTICE GROUPS 131 (Issue 2, October 2004).

The Political Question Doctrine in the United States, in GRENZEN AAN DE RECHTSPRAAK?
      POLITICAL QUESTION, ACTE DE GOUVERNEMENT EN RECHTERLIJK INTERVENTIONISME 1-38,
      vol. 9, Publikaties Van De Staatsrechtkring Staatsrechtsconferenties (P.P.P.
      Bouvend’Eert, P.M. van den Eijndem, & C.A.J.M. Kortmann, eds.) (Kluwer, 2004).

Is There Hope for Iraq’s Post-Occupation Government?, 13 COSMOS: JOURNAL OF THE COSMOS
       CLUB OF WASHINGTON, D.C. 65 (2004).

Iraq on the Way to Its New Constitution, 8 THE GREEN BAG, 2D SERIES 163 (Autumn 2004).

Symposium, IRAQ AND ITS NEW CONSTITUTION 23, 53, 76 (Bilkent University & Foreign Policy
      Institute, Ankara, 2004).

Veto Power, in THE OXFORD COMPANION TO THE SUPREME COURT OF THE UNITED STATES 1047
       (Oxford U. Press, 2nd ed. 2005).

A Shaky Ethics Charge, WASHINGTON POST, September 6, 2005, at p. A25.

The Privileges and Immunities Clause, in THE HERITAGE GUIDE TO THE CONSTITUTION, p. 269
       (Regnery Publishing, Inc. Washington, DC 2005) (member of Editorial Advisory Board).

Opinion Letter on Judicial Ethics, 6 ENGAGE: THE JOURNAL      OF THE   FEDERALIST SOCIETY’S
      PRACTICE GROUPS 122 (Issue 2, October 2005).

Alleged Conflicts of Interest Because of the “Appearance of Impropriety,” 33 HOFSTRA L. REV.
       1141 (2005).

Frische Datteln für die Häftlinge, SUEDDEUTSCHE ZEITUNG (Germany), January 2, 2006, at p. 2.

Guantanamo, Another Story, The Republican Lawyer (January                       15,   2006),
      http://www.rnla.org/Newsletter/ViewArticle.asp?ArticleID=179

Click for Collected Wisdom, THE LEGAL TIMES, May 8, 2006, at 46.

The Propriety of a Judge’s Failure to Recuse When Being Considered for Another Position, 19
      GEORGETOWN JOURNAL OF LEGAL ETHICS 1187 (2006).

There’s No Future in the Past of Campaign Finance: The Latest Decision Displays A Badly
       Fractured    Court,    NATIONAL     REVIEW     ONLINE,     June     28,    2006,
       Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 21 of 56

                                       - 34 -                          Ronald D. Rotunda


       http://article.nationalreview.com/?q=NDE1MjZhZWNiMWIyNDhlMzI5MzE4YjFkYm
       QxNzc4ZGY .

CMS Information Policy Under Medicare “Part D” Creates 1st Amendment Problems, 21
     LEGAL BACKGROUNDER (Washington Legal Foundation, No. 21, July 7, 2006).

Judicial Ethics, the Appearance of Impropriety, and the Proposed New ABA Judicial Code (The
       Howard Lichtenstein Lecture in Legal Ethics), 34 HOFSTRA LAW REVIEW 1337 (2006).

The Courts Need This Watchdog, WASHINGTON POST, Dec. 21, 2006, at A29.

The Detainee Cases of 2004 and 2006 and their Aftermath, 57 SYRACUSE LAW REVIEW 1 (2006).

The Case for a Libby Pardon, WALL STREET JOURNAL, March 7, 2007, at A17.

Income Mobility and Income Tax Revenue Since the Tax Cuts, THE REPUBLICAN LAWYER (April
      2007), http://www.rnla.org/Newsletter/ViewArticle.asp?ArticleID=232 .

Remembering Father Robert F. Drinan, S.J., 20 GEORGETOWN JOURNAL OF LEGAL ETHICS 203
     (2007).

Holding Enemy Combatants in the Wake of Hamdan, 8 ENGAGE: THE JOURNAL                OF THE
      FEDERALIST SOCIETY’S PRACTICE GROUPS 52 (Issue 3, June 2007).

Teaching Professional Responsibility and Ethics, 51 ST. LOUIS UNIVERSITY LAW JOURNAL 1223
       (2007).

Rudy     Thinks    FAST,      THE     AMERICAN        SPECTATOR,   January     25,    2008,
       http://www.spectator.org/dsp_article.asp?art_id=12633

Age Has Not Withered Him, THE LEGAL TIMES, July 7, 2008, at 46.

Teaching Professional Responsibility and Ethics, in P. L. Jayanthi Reddy, ed., BENCH AND BAR
       ETHICS 3 (Amicus Books, Icfai University Press, Hyderabad, India 2007-2008).

Foreword, in Paul Benjamin Linton, ABORTION UNDER STATE CONSTITUTIONS: A STATE-BY-
      STATE ANALYSIS xix –xxi (Carolina Academic Press, Durham, N.C., 2008).

Impact, in Sandarshi Gunawardena & Karen Rosenblum, DIVERSITY        AT   MASON 14 (George
       Mason U. 2008).

Simplify, Simply: A Mantra for Transcendentalists and Tax Reformers Alike, LOS ANGELES
       DAILY JOURNAL, Oct. 1, 2008, at p. 6.

Dormant Commerce Clause, 2 ENCYCLOPEDIA OF THE SUPREME COURT OF THE UNITED STATES
     (Ed., David S. Tanenhaus) (Detroit: Macmillan Reference USA, 2009), at pp. 52-54.
       Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 22 of 56

                                       - 35 -                          Ronald D. Rotunda


A Modern Day Bleak House: The Legal Inheritance of Anna Nicole Smith, THE AMERICAN
     SPECTATOR, March 2009, at 32-36.

Some Strings Attached: Is the Stimulus Law Constitutional?, CHICAGO TRIBUNE, March 15,
      2009, at 29.

The Right of Free Speech, Regardless Of What Is Spoken, THE PANTHER (Chapman University
       Newspaper), at p. 13 (March 23, 2009).

Was Madoff Good for the Economy?, CHICAGO TRIBUNE, April 3, 2009, at 49.

The Orange Grove: U.S. Imports of Lawsuits Rising, ORANGE COUNTY REGISTER, June 30,
     2009.

Kenneth W. Starr: A Biography, THE YALE BIOGRAPHICAL DICTIONARY OF AMERICAN LAW 510
      (Roger K. Newman, ed., Yale U. Press, 2009).

An Unconstitutional Nobel, THE WASHINGTON POST, Oct. 16, 2009, at A23 (with J. Peter Pham).

Judicial Transparency, Judicial Ethics, and a Judicial Solution: An Inspector General for the
       Courts, 41 LOYOLA U. CHICAGO L.J. 301 (2010).

Judicial Disqualification in the Aftermath of Caperton v. A.T. Massey Coal Co., 60 SYRACUSE
       LAW REVIEW 247 (2010).

Campaign Disclosure Can Go too Far, SACRAMENTO BEE, February 6, 2010, at p. 11A.

The Efforts to Disbar Bush Lawyers, in NATIONAL REVIEW ON LINE, March 4, 2010,
      http://bench.nationalreview.com/post/?q=ZjhiMTk2MGY0ZjFiOTczZjg4ODhhODI5MD
      QwMzczYWU=

Repealing the First Amendment, WASHINGTON EXAMINER, April 14, 2010,
       http://www.washingtonexaminer.com/opinion/columns/OpEd-Contributor/Repealing-the-
       First-Amendment-90851704.html#ixzz0l6TO2qIK

What Can Congress Make You Do?, ORANGE COUNTY REGISTER, May 23, 2010, at p. C2,
      http://www.ocregister.com/articles/congress-75386-ocprint-buy-insurance.html

Birthright Citizenship Benefits the Country, CHICAGO TRIBUNE, Sept. 16, 2010, at p. 21,
        http://www.chicagotribune.com/news/opinion/ct-oped-0916-birthright-
        20100916,0,4594378.story

What Are D.C. Police Doing Enforcing Shariah Law?, PAJAMAS MEDIA, Sept. 16, 2010,
      http://pajamasmedia.com/blog/what-are-d-c-police-doing-enforcing-sharia-
      law/?singlepage=true
          Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 23 of 56

                                          - 36 -                          Ronald D. Rotunda


A New Look at the Federal Suit against Arizona’s Immigration Law, PAJAMAS MEDIA, Oct. 5,
      2010,     http://pajamasmedia.com/blog/a-new-look-at-the-federal-suit-against-arizonas-
      immigration-law/?singlepage=true

The Point of No Return, WASHINGTON TIMES, Oct. 10, 2010, at p. B3.

Can Congress Ban People from Threatening to Burn The Quran?, ATLANTA JOURNAL-
     CONSTITUTION, Oct. 14, 2010, at p. 21A.

Congressional Silence Hurts Immigrants, THE PANTHER (Chapman University Newspaper), at p.
      11 (October 25, 2010).

Justice       O'Connor’s   Robo     Call    Apology,     AOL     NEWS,     Oct.    28,    2010,
          http://www.aolnews.com/discuss/opinion-justice-oconnors-robo-call-apology-isnt-
          enough/19693741#gcpDiscussPageUrlAnchor .

What's Wrong with Oklahoma's Shariah Amendment?, AOL NEWS, Nov. 30, 2010,
      http://www.aolnews.com/opinion/article/opinion-whats-wrong-with-oklahomas-shariah-
      amendment/19737155

Judicial Disqualification When a Solicitor General Moves to the Bench, 11 ENGAGE: THE
       JOURNAL OF THE FEDERALIST SOCIETY’S PRACTICE GROUPS 94 (Issue 3, Nov. 2010),
       http://www.fed-soc.org/publications/pubid.2067/pub_detail.asp

Eat Your Spinach, Says Nanny State, 33 NATIONAL LAW JOURNAL 39 (#19, Jan. 10, 2011),
      http://www.law.com/jsp/nlj/PubArticleNLJ.jsp?id=1202477337422&Each_your_spinach
      _says_nanny_state

Trying to Codify Caperton, 42 MCGEORGE LAW REVIEW 95 (2010)(Judicial Ethics Symposium).

Equal Employment Opportunities for Female Prison Guards, NATIONAL LAW JOURNAL, Feb. 7,
      2011,
      http://www.law.com/jsp/nlj/PubArticleNLJ.jsp?id=1202480379005&rss=nlj&slreturn=1
      &hbxlogin=1

Stern v. Marshall, and the Power of Bankruptcy Courts to Issue Final Orders on All Compulsory
        Counterclaims, 23 BNA BANKRUPTCY LAW REPORTER 230 (Feb. 24, 2011)

Resolving Client Conflicts by Hiring “Conflicts Counsel,” 62 HASTINGS LAW JOURNAL 677
       (2011).

We Do Declare: Libya and the United States Constitution, NATIONAL REVIEW ONLINE, March
     24, 2011, http://www.nationalreview.com/articles/262940/we-do-declare-kathryn-jean-
     lopez?page=7 .
         Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 24 of 56

                                         - 37 -                          Ronald D. Rotunda


Constitutionalizing Judicial Ethics: Judicial Elections after Republican Party v. White,
       Caperton, and Citizens United, 64 U. ARKANSAS LAW REV. 1 (2011)(Hartman-Hotz
       Distinguished Lecture).

Transparenţa Judiciară, Etica Judiciară şi o Soluţie Judiciară, REVISTA FORUMUL
      JUDECĂTORILOR 16 (No. 2, 2011).

The Intellectual Forebears of Citizens United, 16 NEXUS 113 ((2010-2011).

Are     Capitalists Happier?, REUTERS, Aug. 12, 2011, http://blogs.reuters.com/great-
         debate/2011/08/12/are-capitalists-happier/ (co-authored with Vernon Smith, 2002 Nobel
         Laureate in Economics, & Bart Wilson), reprinted in, e.g., THE DAILY STAR (Dhaka,
         Bangladesh), Aug. 15, 2011; ETHIOPIAN REVIEW, Aug. 12, 2011.

Lawyers: Why We Are Different and Why We Are the Same: Creating Structural Incentives in
      Large Law Firms to Promote Ethical Behavior – In-House Ethics Counsel, Bill Padding,
      and In-House Ethics Training, 44 AKRON LAW REV. 679 (2011)(Miller-Becker
      Professional Responsibility Distinguished Lecture Series), reprinted in, 61 DEFENSE LAW
      JOURNAL (Aug. 2012).

Does ObamaCare, As Written, Prevent Congress From Repealing It?, FOXNEWS.COM (Oct. 28,
      2011, http://www.foxnews.com/opinion/2011/10/27/does-obamacare-prevent-congress-
      from-repealing-it/

Perry        Is      Right     on     Immigration,      NATIONAL        REVIEW        ONLINE,
         http://www.nationalreview.com/corner/281735/perry-right-immigration-ronald-d-rotunda
         (Oct. 31, 2011).

Kagan’s Recusal from ObamaCare, WASHINGTON TIMES, Dec. 15,                              2011,
      http://www.washingtontimes.com/news/2011/dec/15/kagan-must-recuse-from-
      obamacare-case/ .

Evidence Mounts against Justice Kagan for Recusal in ObamaCare Suit, FOXNEWS.COM (Jan.
       26,     2012),    http://www.foxnews.com/opinion/2012/01/26/evidence-mounts-against-
       justice-kagan-for-recusal-in-obamacare-suit/

Kagan Should Recuse from ObamaCare Case, WASHINGTON EXAMINER, Feb. 14, 2012,
      http://washingtonexaminer.com/kagan-should-recuse-from-obamacare-
      case/article/269386

Supreme Court Justice Elena Kagan and the Obamacare Constitutional Challenge, JUDICIAL
      WATCH SPECIAL REPORT, March 2012.

Obamacare vs. Conscientious Beliefs, ORANGE COUNTY REGISTER, March 28, 2012,
     http://www.ocregister.com/opinion/government-346533-religious-federal.html
       Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 25 of 56

                                        - 38 -                          Ronald D. Rotunda


Lessons of Watergate, 54 ORANGE COUNTY LAWYER 19 (April 2012).

Prosecutorial and Judicial Misconduct, NATIONAL LAW JOURNAL, p. 42 (April 30, 2012)(with
      Alan Dershowitz), reprinted in, THE JERUSALEM POST, May 13, 2012.

The Wrong Legal "Help" for NY's Poor, NEW YORK POST, June 1, 2012.

ObamaCare Legal Battles Not Over, ORANGE COUNTY REGISTER, Sept. 27, 2012, at p. 9,
     http://www.ocregister.com/opinion/ipab-372820-congress-proposal.html

Obama Tax-raising Against JFK precedent: Hiking Rates Will Lose Money, WASHINGTON
     TIMES, Dec. 13, 2012, http://www.washingtontimes.com/news/2012/dec/12/obama-tax-
     raising-against-jfk-precedent/

Geithner’s “Story of Inflation,” ORANGE COUNTY REGISTER, Jan. 5, 2013,
       http://www.ocregister.com/opinion/inflation-382532-comic-geithner.html

Blaming Hollywood for Gun Violence Doesn’t Work, WASHINGTON TIMES, Feb. 20, 2013,
      http://www.washingtontimes.com/news/2013/feb/20/blaming-hollywood-for-gun-
      violence-doesnt-work/

Exporting American Freedoms, in MODEL, RESOURCE, OR OUTLIER? WHAT EFFECT HAS THE U.S.
       CONSTITUTION HAD ON THE RECENTLY ADOPTED CONSTITUTIONS OF OTHER NATIONS?, at
       12 (Heritage Foundation, May 17, 2013),
       http://www.heritage.org/research/lecture/2013/05/model-resource-or-outlier-what-effect-
       has-the-us-constitution-had-on-the-recently-adopted-constitutions-of-other-nations

‘What did he know, and when did he know it?’, WASHINGTON TIMES, June 5, 2013,
       http://www.washingtontimes.com/news/2013/jun/5/what-did-he-know-and-when-did-he-
       know-it/?utm_source=RSS_Feed&utm_medium=RSS

Egypt's Constitutional Do-Over: This Time Around, Take a Closer Look at America's Bill of
       Rights, WALL STREET JOURNAL, JULY 17, 2013, at p. A13,
       http://online.wsj.com/article/SB10001424127887323740804578601383340547860.html?
       mod=WSJ_Opinion_LEFTTopOpinion#articleTabs%3Darticle

On the Health-Care Mandate, Obama Reaches Beyond the Law, WASHINGTON POST, July 18,
       2013, http://www.washingtonpost.com/opinions/on-the-health-care-mandate-obama-
       reaches-beyond-the-law/2013/07/18/d442aefc-efb4-11e2-a1f9-ea873b7e0424_story.html

The Boston Strangler, the Classroom and Me, WALL STREET JOURNAL, JULY 26, 2013,
      http://online.wsj.com/article/SB10001424127887324783204578623714232084132.html?
      KEYWORDS=rotunda
       Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 26 of 56

                                       - 39 -                           Ronald D. Rotunda


Generous Pensions Give New Meaning to 'If It's too Good to Be True,' FORBES MAGAZINE, Sept.
      27, 2013, http://www.forbes.com/sites/realspin/2013/09/27/generous-pensions-give-new-
      meaning-to-if-its-too-good-to-be-true/

Applying the Revised ABA Model Rules in the Age of the Internet: The Problem of Metadata, 52
       HOFSTRA LAW REVIEW 175 (2013).

On Deep Background 41 Years Later: Roe v. Wade, CHICAGO TRIBUNE, Jan. 22, 2014.

Congress Cannot Stop the Exporting of American Oil, THE HILL: THE HILL’S FORUM FOR
      LAWMAKERS AND POLICY PROFESSIONALS, Jan. 27, 2014.

Congress and Lois Lerner in Contempt, DAILY CALLER, April 10, 2014.

Using the State to Bully Dissidents, VERDICT: LEGAL ANALYSIS AND COMMENTARY FROM
       JUSTIA, April 24, 2014.

Endangering Jurors in a Terror Trial, WALL STREET JOURNAL, May 2, 2014, at p. A13.
        Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 27 of 56

                                          - 40 -                           Ronald D. Rotunda


 Other Activities:

March-April, 1984, Expert Witness for State of Nebraska on Legal Ethics at the Impeachment
      Trial of Nebraska Attorney General Paul L. Douglas (tried before the State Supreme
      Court; the first impeachment trial in nearly a century).

July 1985, Assistant Chief Counsel, State of Alaska, Senate Impeachment Inquiry of Governor
       William Sheffield, (presented before the Alaskan Senate).

Speaker at various ABA sponsored conferences on Legal Ethics; Speaker at AALS workshop
      on Legal Ethics; Speaker on ABA videotape series, “Dilemmas in Legal Ethics.”

Interviewed at various times on Radio and Television shows, such as MacNeil/Lehrer News
        Hour, Firing Line, CNN News, CNN Burden of Proof, ABC’s Nightline, National
        Public Radio, News Hour with Jim Lehrer, Fox News, etc.

1985--1986, Reporter for Illinois Judicial Conference, Committee on Judicial Ethics.

1981-1986, Radio commentator (weekly comments on legal issues in the news), WILL-AM
      Public Radio.

1986-87, Reporter of Illinois State Bar Association Committee on Professionalism.

1987-2000, Member of Consultant Group of American Law Institute’s RESTATEMENT OF        THE
      LAW GOVERNING LAWYERS.

1986-1994, Consultant, Administrative Conference of the United States (on various issues
      relating to conflicts of interest and legal ethics).

1989-1992, Member, Bar Admissions Committee of the Association of American Law Schools.

1990-1991, Member, Joint Illinois State Bar Association & Chicago Bar Association
      Committee on Professional Conduct.

1991-1997, Member, American Bar Association Standing Committee on Professional
      Discipline.
      CHAIR, Subcommittee on Model Rules Review (1992-1997). [The subcommittee that I
             chaired drafted the MODEL RULES FOR LAWYER DISCIPLINARY ENFORCEMENT
             that the ABA House of Delegates approved on August 11, 1993.]

1992, Member, Illinois State Bar Association [ISBA] Special Committee on Professionalism;
      CHAIR, Subcommittee on Celebration of the Legal Profession.

Spring 1993, Constitutional Law Adviser, SUPREME NATIONAL COUNCIL OF CAMBODIA. I
       traveled to Cambodia and worked with officials of UNTAC (the United Nations
       Transitional Authority in Cambodia) and Cambodian political leaders, who were
        Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 28 of 56

                                          - 41 -                           Ronald D. Rotunda


       charged with drafting a new Constitution to govern that nation after the United Nations
       troop withdrawal.

1994-1997, LIAISON, ABA Standing Committee on Ethics and Professional Responsibility.

1994-1996, Member, Illinois State Bar Association [ISBA] Standing Committee on the
      Attorney Registration and Disciplinary Commission.

Winter 1996, Constitutional Law Adviser, SUPREME CONSTITUTIONAL COURT OF MOLDOVA.

        Under the auspices of the United States Agency for International Development, I
        consulted with the six-member Supreme Constitutional Court of Moldova in
        connection with that Court’s efforts to create an independent judiciary. The Court
        came into existence on January 1, 1996.

Spring 1996, Consultant, CHAMBER OF ADVOCATES, of the CZECH REPUBLIC.

        Under the auspices of the United States Agency for International Development, I
        spent the month of May 1996, in Prague, drafting Rules of Professional
        Responsibility for all lawyers in the Czech Republic. I also drafted the first Bar
        Examination on Professional Responsibility, and consulted with the Czech
        Supreme Court in connection with the Court’s proposed Rules of Judicial Ethics
        and the efforts of the Court to create an independent judiciary.

Consulted with (and traveled to) various counties on constitutional and judicial issues (e.g.,
       Romania, Moldova, Ukraine, Cambodia) in connection with their move to democracy.

1997-1999, Special Counsel, Office of Independent Counsel (Whitewater Investigation).

Lecturer on issues relating to Constitutional Law, Federalism, Nation-Building, and the Legal
       Profession, throughout the United States as well as Canada, Cambodia, Czech Republic,
       England, Italy, Mexico, Moldova, Romania, Scotland, Turkey, Ukraine, and Venezuela.

1998-2002, Member, ADVISORY COUNCIL TO ETHICS 2000, the ABA Commission considering
      revisions to the ABA Model Rules of Professional Conduct.

2000-2002, Member, ADVISORY BOARD TO THE INTERNATIONAL BROTHERHOOD OF TEAMSTERS
      (This Board was charged with removing any remaining vestiges of organized crime to
      influence the Union, its officers, or its members.) This Board was part of “Project
      RISE” (“Respect, Integrity, Strength, Ethics”).

2001-2008, Member, Editorial Board, CATO SUPREME COURT REVIEW.

2005-2006, Member of the Task Force on Judicial Functions of the Commission on Virginia
      Courts in the 21st Century: To Benefit All, to Exclude None
        Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 29 of 56

                                          - 42 -                           Ronald D. Rotunda


July, 2007, Riga, Latvia, International Judicial Conference hosted by the United States
       Embassy, the Supreme Court of Latvia, and the Latvian Ministry of Justice. I was one
       of the main speakers along with Justice Samuel Alito, the President of Latvia, the Prime
       Minister of Latvia, the Chief Justice of Latvia, and the Minister of Justice of Latvia

Since 1994, Member, Publications Board of the ABA Center for Professional Responsibility;
       vice chair, 1997-2001.

Since 1996, Member, Executive Committee of the Professional Responsibility, Legal Ethics &
       Legal Education Practice Group of the Federalist Society; Chair-elect, 1999; Chair,
       2000

Since 2003, Member, Advisory Board, the Center for Judicial Process, an interdisciplinary
       research center (an interdisciplinary research center connected to Albany Law School
       studying courts and judges)

Since 2012, Distinguished International Research Fellow at the World Engagement Institute, a
       non-profit, multidisciplinary and academically-based non-governmental organization
       with the mission to facilitate professional global engagement for international
       development and poverty reduction, http://www.weinstitute.org/fellows.html

Since 2014, Associate Editor of the Editorial Board, THE INTERNATIONAL JOURNAL OF
      SUSTAINABLE HUMAN SECURITY (IJSHS), a peer-reviewed publication of the World
      Engagement Institute (WEI)

Since 2014, Member, Board of Directors of the Harvard Law School Association of Orange
       County

Since 2014, Member, Editorial Board of THE JOURNAL OF LEGAL EDUCATION (2014 to 2016).
Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 30 of 56
   Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 31 of 56
Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 1 of 14 PageID 123
     Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 32 of 56
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 2 of 14 PageID 124



Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 18-BG-0100

                               IN RE LARRY KLAYMAN

                            A Member of the Bar of the
                       District of Columbia Court of Appeals
                           (Bar Registration No. 334581)

                       On Report and Recommendation of the
                        Board on Professional Responsibility
                                   (BDN-48-08)

(Argued September 17, 2019                                  Decided June 11, 2020)

       Stephen A. Bogorad, with whom John Thorpe Richards, Jr., was on the brief,
for respondent.

      H. Clay Smith, III, Assistant Disciplinary Counsel, with whom Elizabeth A.
Herman, Deputy Disciplinary Counsel, and Jennifer P. Lyman, Senior Assistant
Disciplinary Counsel, were on the brief, for the Office of Disciplinary Counsel.

      Before FISHER, THOMPSON, and BECKWITH, Associate Judges.

      PER CURIAM: The Board on Professional Responsibility (the “Board”) has

recommended that this court suspend respondent Larry Klayman from the practice

of law for ninety days based on his representation of three clients in violation of Rule

1.9 (conflict-of-interest) of the District of Columbia Rules of Professional Conduct

(or its Florida equivalent). In this matter, the Office of Disciplinary Counsel
     Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 33 of 56
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 3 of 14 PageID 125
                                         2

(“Disciplinary Counsel”) takes exception to the Board’s report and recommendation

on three grounds. First, Disciplinary Counsel challenges the Board’s rejection of the

finding by Hearing Committee Number Nine (the “Hearing Committee”) that Mr.

Klayman violated District of Columbia Rule of Professional Conduct 8.4(d).

Second, Disciplinary Counsel takes exception to the Board’s rejection of the Hearing

Committee’s finding that Mr. Klayman gave false testimony and made false

representations to the Hearing Committee. Finally, Disciplinary Counsel takes

exception to the Board’s recommendation that we impose a ninety-day suspension

without a requirement that Mr. Klayman prove his fitness before being reinstated.

For the reasons that follow, we accept the Board’s recommendations.




                                        I.




      The Board adopted most of the factual findings of the Hearing Committee,

including as to the following, a summary regarding the three matters that underlie

this disciplinary matter. Mr. Klayman founded Judicial Watch and served as its in-

house general counsel from its inception in 1994 until 2003. During Mr. Klayman’s

tenure at Judicial Watch, Sandra Cobas served as the director of Judicial Watch’s

Miami Regional Office. She complained to Judicial Watch about her employment
     Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 34 of 56
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 4 of 14 PageID 126
                                          3

conditions, alleging that she was subject to a hostile work environment during

several weeks in 2003. As general counsel, Mr. Klayman provided legal advice to

Judicial Watch concerning Cobas’s claims. After both Mr. Klayman and Ms. Cobas

had ended their employment with Judicial Watch, Ms. Cobas filed a complaint

against Judicial Watch in a Florida state court, making the same hostile-work-

environment allegations. The Florida trial court granted a motion to dismiss the case

(calling the complaint “‘silly and vindictive’”). Thereafter, without seeking consent

from Judicial Watch, Mr. Klayman entered an appearance on Ms. Cobas’s behalf

and filed a motion requesting that the trial court vacate its order of dismissal. When

the motion was denied, Mr. Klayman filed a notice of appeal on Ms. Cobas’s behalf

and, later, a brief in a Florida appellate court, but the appellate court affirmed the

dismissal.




      In 2002, while still employed by Judicial Watch, Mr. Klayman solicited a

donation from Louise Benson as part of a campaign to raise funds to purchase a

building for the organization. Klayman was acting as both chairman and general

counsel of Judicial Watch when he solicited this donation from Benson. Ms. Benson

committed to donate $50,000 to the building fund, and thereafter paid $15,000

towards that pledge. Judicial Watch did not purchase a building. In 2006, after Mr.

Klayman had left Judicial Watch, he and Ms. Benson filed a lawsuit against Judicial
     Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 35 of 56
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 5 of 14 PageID 127
                                           4

Watch in federal court, where they were represented by attorney Daniel Dugan.

Ultimately, the federal district court dismissed Ms. Benson’s claims (but not Mr.

Klayman’s claims) on jurisdictional grounds. Shortly thereafter, Ms. Benson sued

Judicial Watch in the Superior Court of the District of Columbia, alleging inter alia

unjust enrichment and seeking a return of her donation.           Initially, she was

represented in that suit by Mr. Dugan. Eventually, and without seeking consent from

Judicial Watch, Mr. Klayman entered an appearance in the case as co-counsel for

Ms. Benson. Judicial Watch requested that Klayman withdraw, stating that he

organized the fundraising effort that was at the center of Ms. Benson’s complaint

while he was Judicial Watch’s attorney, and noting that Ms. Benson had identified

him as a fact witness. When Mr. Klayman did not withdraw, Judicial Watch moved

to disqualify him. The motion for disqualification was never decided, as the parties

stipulated to the dismissal of the case.



      In 2001, while Mr. Klayman was still employed by Judicial Watch, Judicial

Watch and Peter Paul entered into a representation agreement, and a modification

thereto, under which Judicial Watch agreed to evaluate legal issues emanating from

Mr. Paul’s fundraising activities during the election campaign for the New York

State Senate in 2000 and to represent him in connection with an investigation into

alleged criminal securities law violations and possible civil litigation stemming from
     Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 36 of 56
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 6 of 14 PageID 128
                                         5

those fundraising activities.   Mr. Klayman drafted, edited, and approved the

representation agreement and modification and authorized the signing of both

documents as Judicial Watch’s chairman and general counsel. Judicial Watch later

represented Mr. Paul in a civil lawsuit brought in California state court. Following

Mr. Klayman’s departure from Judicial Watch, Judicial Watch withdrew from the

representation. Thereafter, Mr. Paul sued Judicial Watch in the United States

District Court for the District of Columbia alleging, among other theories, that

Judicial Watch breached its representation agreement with him. While Mr. Paul

initially was represented by Mr. Dugan, Mr. Klayman entered an appearance in the

case without seeking Judicial Watch’s consent. Judicial Watch moved to disqualify

Mr. Klayman. The district court (the Honorable Royce Lamberth) granted the

motion to disqualify, finding that Mr. Klayman’s representation of Mr. Paul violated

Rule 1.9. The court found that Mr. Klayman was representing the plaintiff “in a

matter directly arising from an agreement he signed in his capacity as [g]eneral

[c]ounsel for the current defendant” and that Mr. Klayman’s representation of Mr.

Paul was “the very type of ‘changing of sides in the matter’ forbidden by Rule 1.9.”



      The Hearing Committee found that Mr. Klayman violated Rule 1.9 (or its

Florida equivalent) in all three matters and violated Rule 8.4(d) in the Paul matter.

It also found that Mr. Klayman gave false testimony before the Hearing Committee
     Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 37 of 56
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 7 of 14 PageID 129
                                         6

and that his disciplinary history in Florida in connection with an unrelated matter

was another aggravating factor. On the basis of all the foregoing, the Hearing

Committee recommended that Mr. Klayman be suspended for ninety days, with

reinstatement contingent upon a showing of his fitness to practice law. The Board,

by contrast, recommended that Klayman be suspended for ninety days with no

fitness requirement. The Board disagreed with the Hearing Committee’s finding that

Disciplinary Counsel proved a violation of Rule 8.4(d) and with its finding that Mr.

Klayman provided false testimony.



      Before this court, neither Mr. Klayman nor Disciplinary Counsel takes issue

with the finding that Mr. Klayman violated Rule 1.9 or its Florida equivalent in the

matters described above, and we therefore need not address that finding. Rather, as

the Board did, we adopt the vast majority of the Hearing Committee’s thorough

analysis. However, as noted above, Disciplinary Counsel takes exception to the

Board’s findings regarding Rule 8.4(d) and false testimony, and to the Board’s

recommended sanction insofar as it omits a fitness requirement. We discuss these

matters below.



                                        II.
     Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 38 of 56
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 8 of 14 PageID 130
                                         7

      Disciplinary Counsel has the burden of proving a violation of the Rules of

Professional Conduct by clear and convincing evidence. In re Speights, 173 A.3d

96, 99 n.3 (D.C. 2017). “When reviewing a recommended disciplinary sanction

against an attorney, this court must accept the Board’s findings of fact if they are

supported by substantial evidence.” In re Sneed, 673 A.2d 591, 593 (D.C. 1996).

The Board “has the power to make its own factual findings” but “must accept the

Hearing Committee’s evidentiary findings, including credibility findings, if they are

supported by substantial evidence in the record.” In re Bradley, 70 A.3d 1189, 1193

(D.C. 2013) (internal quotation marks and emphasis omitted). “Substantial evidence

means enough evidence for a reasonable mind to find sufficient to support the

conclusion reached.” In re Thompson, 583 A.2d 1006, 1008 (D.C. 1990). “[T]he

Board and this court owe no deference to the Hearing Committee’s determination of

‘ultimate facts,’ which are really conclusions of law and thus are reviewed de novo.”

Bradley, 70 A.3d at 1194.       “Whether [a] respondent gave sanctionable false

testimony before the Hearing Committee is a question of ultimate legal fact that the

Board and this court review de novo.” Id. “[T]his court usually adopts the Board’s

recommended sanction ‘unless to do so would foster a tendency toward inconsistent

dispositions for comparable conduct or would otherwise be unwarranted[.]’” Sneed,

673 A.2d at 593.
     Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 39 of 56
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 9 of 14 PageID 131
                                          8

                                         III.



      Rule 8.4(d) establishes that it is professional misconduct for a lawyer to

“[e]ngage in conduct that seriously interferes with the administration of justice[.]”

Id. For conduct to violate Rule 8.4(d), the conduct must be improper, “bear directly

upon the judicial process,” and “taint the judicial process in more than a de minimis

way.” In re Carter, 11 A.3d 1219, 1224 (D.C. 2011) (internal quotation marks

omitted).



      Disciplinary Counsel asserts that the “Board erred by overturning the Hearing

Committee’s conclusion that Mr. Klayman violated Rule 8.4(d) when he appeared

on behalf of [Mr.] Paul with a ‘clear conflict of interest’ and litigated against

disqualification for the second time.” The Board cited a number of reasons for

rejecting the Hearing Committee’s conclusion, including its longstanding “concern[]

about the scope of Rule 8.4(d) in litigation-related disciplinary matters” and its view

that any Rule 8.4(d) violation would be “derivative of the conflict[-]of[-]interest

finding.” But the Board primarily followed this court’s lead in considering the views

of the judge who presided over the litigation in which the disqualification motion

was filed. See In re White, 11 A.3d 1226, 1232 (D.C. 2011). The Board found it

“extra significan[t]” that Judge Lamberth, though he granted the motion to disqualify
      Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 40 of 56
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 10 of 14 PageID 132
                                          9

Mr. Klayman, found “‘a legitimate debate about [Mr. Klayman’s] conduct’” and

further found that Mr. Paul was a needy client who could not otherwise have afforded

legal services.   In light of the “extraordinary situation” of Judge Lamberth’s

“supportive testimony” to the Hearing Committee, the Board was unable to conclude

that Mr. Klayman’s “behavior sufficiently tainted the judicial process to a degree

adequate to sustain the Rule 8.4(d) charge.” 1 We accept the Board’s reasoning and

agree that no Rule 8.4(d) violation was proven by clear and convincing evidence.



                                        IV.



      Before the Hearing Committee, Mr. Klayman testified, “I believed that Mr.

Dug[]an had given the advice of counsel that I could do this [i.e., represent Ms.

Benson], otherwise he [Dugan] wouldn’t have prepared the pleading” opposing the

motion to disqualify Mr. Klayman based on Rule 1.9.” The Hearing Committee

found that this testimony was false, as was Mr. Klayman’s testimony that Mr. Dugan

“was the one who prepared the response to that disqualification motion.”




      1
         The Board noted that in White, by contrast, Judge Lamberth concluded that
White’s conduct had tainted the proceedings; specifically, “[t]he entire litigation was
disrupted and delayed while the [d]istrict [c]ourt dealt with the motion to
disqualify[,]” and the court had to strike an entire deposition because of White’s
presence. Id. at 1232.
     Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 41 of 56
 Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 11 of 14 PageID 133
                                        10

Disciplinary Counsel contends that this court should defer to the Hearing

Committee’s false-testimony findings as supported by substantial record evidence.



      The Board found that Disciplinary Counsel failed to prove by clear and

convincing evidence that Mr. Klayman gave false testimony. The Board observed

that the Hearing Committee had relied almost entirely on Mr. Dugan’s testimony

that he did not endorse Mr. Klayman’s appearance in the Benson matter. The Board

reasoned, however, that the forcefulness of Mr. Dugan’s testimony was undercut by

his repeated inability to recall the substance of key conversations that took place

between him and Mr. Klayman eight years earlier. In addition, the Board cited prior,

“apparently inconsistent” statements that Mr. Dugan had made about the matter

(e.g., Mr. Dugan’s apparent statement to Judicial Watch’s counsel, referred to in

Judicial Watch’s memorandum in support of its motion to disqualify, that there was

“no ethical issue arising from” Mr. Klayman’s representation of Ms. Benson).



      The Board’s description of Mr. Dugan’s “diminished recollection” of his

discussions with Mr. Klayman about the latter’s entry of his appearance in the

Benson matter, and about Judicial Watch’s demand that Mr. Klayman withdraw

from the representation, is supported by the record. Further, while the Hearing

Committee reasoned that Mr. Klayman “cannot have inferred” that Mr. Dugan
      Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 42 of 56
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 12 of 14 PageID 134
                                         11

blessed his entry of appearance in the Benson matter from Mr. Dugan’s filing of the

opposition to the motion to disqualify since Mr. Dugan “did not write the

opposition[,]” Mr. Dugan acknowledged that his associate may have edited the draft

opposition before it was filed, acknowledged that he (Dugan) did sign the opposition,

and testified that he would not have done so if he had thought that it was frivolous

or thought it violated any ethics or pleadings rules. Additionally, Mr. Klayman’s

testimony was to the effect that the circumstances caused him to believe that Mr.

Dugan had given the advice of counsel. We agree with the Board that there was not

proof by clear and convincing evidence that Mr. Klayman testified dishonestly as to

his belief and recollection. Accordingly, we accept the Board’s conclusion rejecting

the finding that Mr. Klayman testified falsely.



                                       V.



      In explaining its sanction recommendation, the Hearing Committee found that

Mr. Klayman’s misconduct was aggravated by his prior discipline in Florida and his

denial of responsibility as to the underlying conduct. He received a public reprimand

in that jurisdiction after he failed to timely pay the full amount ($5,000) he had

agreed to repay to a former client after mediation to resolve a fee dispute. The Board

gave this matter little weight because of Mr. Klayman’s explanation that a serious
      Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 43 of 56
  Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 13 of 14 PageID 135
                                         12

car accident had rendered him unable to work at full capacity and caused him

“significant financial difficulties” that affected his ability to pay. We accept that

evaluation.



       We also accept the Board’s conclusion that Disciplinary Counsel did not show

that a fitness requirement is warranted in this case. To be sure, Disciplinary Counsel

proved that Mr. Klayman flagrantly violated Rule 1.9 on three occasions. His

misconduct was not isolated, and, it appears, he acted vindictively and “motivated

by animus toward Judicial Watch” (with which he had developed an acrimonious

relationship).   We agree with the Board and the Hearing Committee that his

misconduct was intentional rather than inadvertent or innocent. We also readily

agree with the Board that his misconduct — involving a “switch[ing of] sides” that

strikes at the integrity of the legal profession — deserves the serious sanction of a

ninety-day suspension. Nevertheless, we are not left with “[s]erious doubt” or “real

skepticism” that Mr. Klayman can practice ethically. In re Adams, 191 A.3d 1114,

1120 (D.C. 2018). Accordingly, we decline to impose a fitness requirement. We

do, however, concur with Disciplinary Counsel’s original recommendation that Mr.

Klayman be ordered to complete a continuing legal education (“CLE”) course on

conflicts of interest.
     Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 44 of 56
 Case 3:20-mc-00043-B Document 7 Filed 07/01/20 Page 14 of 14 PageID 136
                                        13

      Wherefore, effective thirty days after entry of this order, Mr. Klayman is

suspended from the practice of law. The period of suspension is ninety days,

commencing after he has filed the affidavit required by D.C. Bar R. XI, § 14(g).

Before reinstatement, he must also complete a CLE course on conflicts of interest. 2



                                    So ordered.




      2
          The pending motion by his counsel to withdraw is hereby granted.
Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 45 of 56
              Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 46 of 56




                                    The Florida Bar
                                          651 East Jefferson Street
                                         Tallahassee, FL 32399-2300
    Joshua E. Doyle                                                                 850/561-5600
   Executive Director                                                           www.FLORIDABAR.org

 State of Florida       )
 County of Leon         )                      In Re: 0246220
                                                      Larry Elliot Klayman
                                                      Klayman Law Group, PA
                                                      2020 Pennsylvania Ave NW # 345
                                                      Washington, DC 20006-1811
I CERTIFY THE FOLLOWING:

I am the custodian of membership records of The Florida Bar.

Membership records of The Florida Bar indicate that The Florida Bar member listed above was admitted to
practice law in the state of Florida on December 7, 1977.

The Florida Bar member above is an active member in good standing of The Florida Bar who is eligible to
practice law in the state of Florida.

Dated this 18th day of May, 2021.




Cynthia B. Jackson, CFO
Administration Division
The Florida Bar

PG:R10
CTM-135138
Case 1:19-cv-04977-JPC Document 146 Filed 05/19/21 Page 47 of 56
     J81MMOOC
      Case
        Case
           1:19-cv-04977-JPC
             1:19-cv-04977-JPCDocument
                               Document146
                                         47 Filed
                                            Filed05/19/21
                                                  08/23/19 Page
                                                           Page48
                                                                1 of
                                                                  of956   1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    ROY STEWART MOORE and KAYLA
     MOORE,
4
                       Plaintiffs,
5
                  v.                                19 CV 4977 (ALC)
6
     SACHA NOAM BARON COHEN, et
7    al.,

8                      Defendants.
                                                    Conference
9    ------------------------------x
                                                    New York, N.Y.
10                                                  August 1, 2019
                                                    10:10 a.m.
11
     Before:
12
                          HON. ANDREW L. CARTER, JR.,
13
                                                    District Judge
14

15                                   APPEARANCES

16   KLAYMAN LAW GROUP, P.A.
          Attorneys for Plaintiffs
17   BY: LARRY E. KLAYMAN

18   DAVIS WRIGHT TREMAINE LLP
          Attorneys for Defendants
19   BY: ELIZABETH A. McNAMARA
          RACHEL STROM
20

21

22

23

24

25

                       SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     J81MMOOC
      Case
        Case
           1:19-cv-04977-JPC
             1:19-cv-04977-JPCDocument
                               Document146
                                         47 Filed
                                            Filed05/19/21
                                                  08/23/19 Page
                                                           Page49
                                                                2 of
                                                                  of956    2

1              (Case called)

2              MR. KLAYMAN:     Larry Klayman for Judge Roy Moore.        Good

3    to meet you, your Honor.

4              MS. McNAMARA:     Elizabeth McNamara for the defendants

5    Sasha Baron Cohen, Showtime Networks and CBS, and this is

6    Rachel Strom, my partner, who is with me.

7              THE COURT:    Good morning.

8              We are here for a premotion conference.          This is the

9    first time this matter has been on in front of me.

10             I have seen the parties' submissions.         It seems to me

11   that it makes sense to set a briefing schedule for the

12   plaintiffs' motion to stay, as well as the defendants' 12(b)(6)

13   motion.

14             Before we do that, I didn't see on the docket anywhere

15   a copy of this standard consent agreement.          Do counsel have

16   that with them today, by any chance?

17             MS. McNAMARA:     I do, your Honor.

18             THE COURT:    Can you hand that to my deputy.

19             MS. McNAMARA:     Absolutely.    Thankfully, I didn't write

20   on it.

21             MR. KLAYMAN:     May I have a copy of it?

22             MS. McNAMARA:     I only have one copy.      I'm sorry.

23             THE COURT:    Thanks.    Hold on a second.

24             I'll hand this back to counsel.        There is something in

25   this agreement that was highlighted and crossed out.           Was that

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J81MMOOC
      Case
        Case
           1:19-cv-04977-JPC
             1:19-cv-04977-JPCDocument
                               Document146
                                         47 Filed
                                            Filed05/19/21
                                                  08/23/19 Page
                                                           Page50
                                                                3 of
                                                                  of956     3

1    something that was done prior to the signing of the agreement

2    or was that something done by counsel afterwards?

3              MS. McNAMARA:     Your Honor, the yellow highlighting, I

4    believe, was by counsel.      But the handwritten cross-out and

5    initial was done at the time of execution.

6              Your Honor, may I interject just a brief

7    administrative matter?

8              THE COURT:    Sure.

9              MS. McNAMARA:     This is our first appearance before

10   your Honor, as you've already noted.        The plaintiffs' counsel

11   is not a New York bar, member of the New York bar, and has not

12   submitted pro hac papers.       I just wanted to bring that to the

13   attention of the Court.

14             MR. KLAYMAN:     I wanted to address that, your Honor, if

15   I may.

16             THE COURT:    Sure.

17             MR. KLAYMAN:     I never appeared in front of you.         It's

18   a pleasure.

19             I have consulted with Judge Moore, and we have decided

20   not to pursue the mandamus in DC and to proceed in front of

21   your Honor.    I will be submitting the pro hac vice application

22   later today.    I've been a member in good standing of the

23   District of Columbia and Florida bars for 39 and 42 years

24   respectively.

25             There was one issue that came up 23 years ago with

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J81MMOOC
      Case
        Case
           1:19-cv-04977-JPC
             1:19-cv-04977-JPCDocument
                               Document146
                                         47 Filed
                                            Filed05/19/21
                                                  08/23/19 Page
                                                           Page51
                                                                4 of
                                                                  of956       4

1    Judge Chin, 23 years, where I had an issue with him, and he

2    required that I provide to the Court, if I ever sought pro hac

3    vice entry again, a copy of his order where he said I would no

4    longer be able to come into his courtroom pro hac vice.              I

5    wanted to just advise you of that and use this as an

6    opportunity.

7              Ms. Strom and Ms. McNamara, on behalf of their client,

8    have consented to my pro hac vice entry, but I wanted to raise

9    that because Judge Chin had ordered that I advise the Court in

10   the future if I sought pro hac vice entry with you.

11             Obviously, we had hoped to proceed in DC.          We are

12   certainly confident of success, your Honor, in front of you.

13   The fact that we sought DC has no reflection on the integrity

14   or ability of this Court to adjudicate this issue.           And we have

15   submitted a letter pointing out how New York law actually is on

16   point with our client's case.

17             THE COURT:    Anything from defense's counsel on this?

18             MS. McNAMARA:     No, your Honor.     It is correct that we

19   consented to his pro hac application, provided that Mr. Klayman

20   complied with the local rules and the applicable orders under

21   pro hac which would necessitate him to, in addition to

22   providing your Honor with Judge Chin's decision, to apprise the

23   Court of pending disciplinary action against him in DC.

24             MR. KLAYMAN:     We will submit that in our application,

25   your Honor.

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J81MMOOC
      Case
        Case
           1:19-cv-04977-JPC
             1:19-cv-04977-JPCDocument
                               Document146
                                         47 Filed
                                            Filed05/19/21
                                                  08/23/19 Page
                                                           Page52
                                                                5 of
                                                                  of956       5

1              There is no final decision.       Those matters are on

2    appeal.   This is regrettable because if that's the case, it

3    looks to me like she is consenting but yet saying something

4    that would prejudice my application.        That was unnecessary

5    because I said I would submit it and I said I would set forth

6    what's required to be set forth.

7              If that's the case, yes, I would like to seek a stay

8    on the mandamus, if this is the way it's going to proceed.               I

9    thought we were going to move forward amicably to get a just

10   resolution of these matters on the merits rather than to have

11   counsel in any kind of issue with each other.          I'm trying to be

12   diplomatic.

13             THE COURT:    Let's have plaintiffs' counsel file your

14   pro hac vice application.      Can you get that submitted within a

15   week from today?

16             MR. KLAYMAN:     I can, your Honor.

17             THE COURT:    Let's have that filed by August 8.           Let's

18   deal with that issue sort of first.

19             Let me find out, although I think I know the answer to

20   this question, have there been any sort of settlement

21   discussions at all between the parties?

22             MR. KLAYMAN:     We are always open to settlement.         I

23   would hope that there would be.        There not have been any

24   settlement discussions.

25             THE COURT:    Is there a reason for that?        Is it just

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J81MMOOC
      Case
        Case
           1:19-cv-04977-JPC
             1:19-cv-04977-JPCDocument
                               Document146
                                         47 Filed
                                            Filed05/19/21
                                                  08/23/19 Page
                                                           Page53
                                                                6 of
                                                                  of956      6

1    that the parties haven't gotten around to that?          There is no

2    interest in that?

3               MR. KLAYMAN:    I have an interest in that.       We would

4    like to settle the matter.

5               Your Honor, I'm sure, has read the various documents

6    that have been submitted to you.        Judge Moore has been, as we

7    allege, see severely defamed, called a pedophile.           That's very

8    serious.    And, yes, we would like to settle it.        New York law

9    is clear, as your Honor can read from our letter in what we set

10   forth, that you can't release someone from an act which has yet

11   to occur.

12              And we had several layers of fraud here.         Yerushalayim

13   TV is not Showtime, obviously.       Judge Moore thought he was

14   going to get an award from the State of Israel.          Turns out that

15   what he was getting was being branded a pedophile on national

16   and international television.       Even comedians are not immune

17   from that kind of behavior.

18              We would like to settle this thing.        We don't have an

19   ax to grind.    We just want to be made whole again, our client.

20   I'm welcome to that and so is Judge Moore.

21              THE COURT:   I take it from what you've said that you

22   have not made a demand of the defendant?

23              MR. KLAYMAN:    I have not.

24              THE COURT:   Anything from defense counsel on this?

25              MS. McNAMARA:    Thank you very much, your Honor.

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J81MMOOC
      Case
        Case
           1:19-cv-04977-JPC
             1:19-cv-04977-JPCDocument
                               Document146
                                         47 Filed
                                            Filed05/19/21
                                                  08/23/19 Page
                                                           Page54
                                                                7 of
                                                                  of956       7

1              We, of course, would listen to any demand made by the

2    plaintiff.    We would not foreclose that in any way.         However,

3    we do feel strongly, and there is strong principles at stake

4    here in this litigation, and those are the underpinnings to our

5    motion to dismiss that we would intend to file in the action.

6              Not only is it our position that it's strictly barred

7    by the consent agreement, which your Honor just looked at, but

8    it's squarely on point with the Borat decision that Judge

9    Preska dismissed with the exact same release, the exact same

10   waiver agreement, and the similar allegations of alleged fraud

11   that was affirmed by the Second Circuit, and it's squarely on

12   point.

13             So we don't think that this is a complicated issue,

14   and it's an issue of some importance for my clients.           This is

15   Mr. Cohen's business in many regards, and it's one that's

16   important to him, and we believe, even on the merits, that

17   there simply is not a claim.

18             MR. KLAYMAN:     Your Honor, the facts of this case are

19   different, and you pointed it out yourself, in effect, when you

20   asked Ms. McNamara to give you a copy of the release.            Judge

21   Moore crossed out anything dealing with sexual oriented or

22   offensive behavior.

23             What's important is that the defendants signed this

24   document.    This was a fraud.     They knew that they were going to

25   go on and brand him as a pedophile, and they signed it knowing

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J81MMOOC
      Case
        Case
           1:19-cv-04977-JPC
             1:19-cv-04977-JPCDocument
                               Document146
                                         47 Filed
                                            Filed05/19/21
                                                  08/23/19 Page
                                                           Page55
                                                                8 of
                                                                  of956   8

1    that that was out of the release; consequently, a major fraud.

2              Plus, Yerushalayim TV is not Showtime, is not CBS.

3              On top of that, there is a pattern and practice here

4    with regard to this particular show, Who Is America, where they

5    did the same thing with other people but not to this degree.

6              This case hinges on the merits.        It doesn't have

7    anything to do with Borat.       It has to do with Sasha Baron Cohen

8    and what he did Who is America.

9              THE COURT:    Let's do this.     We have a date for

10   plaintiffs' counsel to file the pro hac vice application.

11   Let's get a date for a joint status report from the parties.

12             I encourage the parties to engage in some settlement

13   discussions.    And in that status report you can let me know if

14   the case has settled, if the parties would like some help

15   settling the case.     And, if not, we don't need to have another

16   premotion conference.      The parties can submit a proposed

17   briefing schedule for the motion to dismiss and/or the motion

18   for a stay, if that's still going to be pursued, and I'll sign

19   off on that.

20             Let's do this, if both sides are willing to do this.

21   Let's have a brief discussion in the robing room off the record

22   about potential settlement, if everyone is OK with that.

23             Does that work for plaintiffs' counsel?

24             MR. KLAYMAN:     It does, your Honor.

25             THE COURT:    Does that work for defense counsel?

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     J81MMOOC
      Case
        Case
           1:19-cv-04977-JPC
             1:19-cv-04977-JPCDocument
                               Document146
                                         47 Filed
                                            Filed05/19/21
                                                  08/23/19 Page
                                                           Page56
                                                                9 of
                                                                  of956   9

1              MS. McNAMARA:     Yes, your Honor, of course.

2              THE COURT:    Let's go do that quickly in the robing

3    room.

4              (In the robing room; discussion off the record)

5              THE COURT:    We had an off-the-record discussion about

6    settlement.    I would encourage the parties to continue to

7    pursue settlement discussions.

8              We have dates.     Again, the pro hac vice application

9    will be filed by August 8 and a joint status report on August

10   22.   In that status report let me know, again, if the parties

11   have settled or if the parties want me to refer this to a

12   magistrate judge for settlement or to the Court's annexed

13   mediation program.     If not, just give me a proposed briefing

14   schedule on the motion to stay and the motion to dismiss under

15   12(b)(6).

16             Anything else from plaintiffs' counsel today?

17             MR. KLAYMAN:     No, your Honor.     Thank you.

18             THE COURT:    Anything else from defense counsel?

19             MS. McNAMARA:     No, your Honor.     Thank you very much.

20             THE COURT:    We are adjourned.      Thank you.

21             (Adjourned)

22

23

24

25

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
